Name: Commission Regulation (EEC) No 1393/79 of 4 July 1979 amending the Annex to Regulation No 225/67/EEC as regards the coefficients of equivalence for oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 7 . 79 Official Journal of the European Communities No L 167/21 COMMISSION REGULATION (EEC) No 1393/79 of 4 July 1979 amending the Annex to Regulation No 225/67/EEC as regards the coefficients of equivalence for oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( 1 ), as last amended by Regulation (EEC) No 590/79 (2), Having regard to Council Regulation No 115/67/EEC of 6 June 1967 laying down criteria for determining world market prices for oil seed and fixing the frontier crossing point (3), and in particular Article 7 thereof, Whereas Article 3 of Commission Regulation No 225/67/EEC (4), as last amended by Regulation (EEC) No 1513/78 (5), provides that where the offers and quotations used relate to a quality other than the standard quality for. which the target price was fixed, they shall be adjusted on the basis of the coefficients of equivalence shown in the Annex ; Whereas the qualities of colza and rape seed and sunflower seed delivered by the major producing third countries present certain differences in relation to the quality used to determine the current coefficients of equivalence for seed imported from these countries ; whereas coefficients of equivalence should be fixed which take the new situation into account ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation No 225/67/EEC is hereby amended to read as follows : (! ( t ICC Coefficient of equivalence Amount to he deducted troni the price Amount to In- ;hUk ' i I to the price A. Colza and rape seed :  From Canada  From Sweden  From Poland B. Sunflower seed 0.902 0.634 0-988 0-202 Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 July 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No 172, 30 . 9 . 1966, p . 3025/66 . (2) OJ No L 78 , 30 . 3 . 1979, p. 1 . (J ) OJ No 111 , 10 . 6 . 1967, p . 2196/67 . (4 ) OJ No 136, 30 . 6 . 1967, p . 2919/67 . (5 ) OJ No L 178 , 1. 7 . 1978 , p. 59 .